United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EL PASO HEALTH CARE SYSTEM,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 16-1203
Issued: May 23, 2017

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from a December 23, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from the last merit decision, dated April 9, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of the claim.3

1

Appellant timely requested oral argument; however, the Board exercised its discretion and denied her request
pursuant to 20 C.F.R. § 501.5(a). See Order Denying Request for Oral Argument, Docket No. 16-1203 (issued
October 21, 2016).
2
3

5 U.S.C. § 8101 et seq.

The record includes evidence received after the December 23, 2015 decision. As this evidence was not part of
the record when the Branch of Hearings and Review issued its final decision, the Board is precluded from
considering it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing.
FACTUAL HISTORY
On February 10, 2015 appellant, then a 52-year-old licensed vocational nurse, filed a
traumatic injury claim (Form CA-1) for a leg/knee injury that allegedly occurred on February 5,
2015 while in the performance of duty.4 She claimed that a wheelchair hit her leg. On Form
CA-1 appellant’s supervisor indicated that appellant was injured in the performance of duty.
Appellant continued to work following the February 5, 2015 alleged incident. She submitted
medical evidence with a diagnosis of left knee effusion and leg contusion. Appellant reported
that she was placing a folded wheelchair in the back of a car when the wheelchair fell back and
hit her left knee.5
On March 2, 2015 OWCP advised appellant of the need for additional factual and
medical evidence in support of her claim. It also requested additional factual information from
the employing establishment regarding the location of the alleged injury and whether she was
performing her assigned duties at the time of the alleged injury.
In a March 2, 2015 statement, the supervisor indicated that on February 5, 2015 appellant
was assisting a veteran/patient by putting his wheelchair in his car. She noted that appellant did
not lift the patient, just the wheelchair. The supervisor stated that appellant was “injured at work
in the line of her duties….” After the incident/injury, the employing establishment’s safety
officer reportedly informed the supervisor that helping the veteran in that particular manner was
not part of appellant’s duties. However, the supervisor explained that such information has not
previously been communicated to her staff, at least not in the past few years, and it was not part
of their practice at the Las Cruces outpatient clinic. She further indicated that she had since
requested a copy of the employing establishment’s standard operating procedures, and the safety
officer had yet to provide the requested information. The supervisor stated that appellant was
helping a veteran when she was injured and, as her direct supervisor, that is what she had asked
of appellant.
On March 9, 2015 the employing establishment offered appellant a limited-duty
assignment, which she accepted.
OWCP also received additional medical evidence regarding appellant’s left knee
complaints, including March 12, 2015 diagnostic evidence of a small joint effusion.
4

According to Form CA-1, appellant’s official duty station was in El Paso, TX. The alleged injury occurred at
the employing establishment’s community-based outpatient clinic (CBOC) in Las Cruces, NM.
5

The record also includes an unsigned Form CA-1 dated February 18, 2015. On this particular form, “Nurse
Manager” T.L. represented that appellant was not in the performance of duty at the time of the alleged injury on
February 5, 2015. He did not challenge the specifics of the alleged incident, but instead noted that placing a
wheelchair into a patient’s vehicle was not part of appellant’s job description. T.L. further noted that appellant had
not followed the facility’s policy/procedures, which reportedly prohibited employees from performing any lifting
unrelated to patient care.

2

In a March 13, 2015 e-mail/statement, appellant indicated that she was helping an 80year-old caregiver and her veteran son place a VA-provided wheelchair in the back seat of their
automobile. The wheelchair could not fit in the trunk. Appellant indicated that the caregiver
was unable to lift the wheelchair (35 to 50 pounds) into the car, so appellant placed the folded
chair in the back seat. She stated that the wheelchair dropped down a little from the back seat
into the open car door where she was standing, and it came down on the upper part of her knee.
Appellant then lifted the wheelchair up again and secured it with the seatbelt. She explained that
she was just trying to help an 80-year-old mother with her veteran son, which was the employing
establishment policy when asked for assistance. Appellant further explained that part of her
responsibility as a nurse was to teach patients and/or caregivers how to use a wheelchair (or other
provided equipment), including how to break it down to place it into a vehicle.
By decision dated April 9, 2015, OWCP denied appellant’s traumatic injury claim as she
had failed to establish fact of injury. It noted that the employing establishment’s safety officer
indicated that helping patients put wheelchairs in their vehicles was not in appellant’s line of
duty. The claims examiner further noted that the employing establishment controverted the
claim.
In an appeal request form dated April 16, 2015, postmarked April 23, 2015 and received
on April 24, 2015, appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. She submitted a February 6, 2015 employing establishment
report of contact wherein she explained that on February 5, 2015 at approximately 11:00 a.m.,
she assisted a patient’s mother load a wheelchair into the back seat of her car. Appellant further
explained that she developed a strain on her left side, lower back, and left leg that evening. She
noted that she continued to have pain and discomfort from lifting the wheelchair into the car, and
that she had planned to seek medical attention that day. Appellant also indicated that she had
reported the incident to her supervisor.
In an April 21, 2015 statement, appellant’s supervisor confirmed that appellant had been
injured at work in the line of duty on February 5, 2015. She noted that appellant was showing a
veteran with a new wheelchair how to load it into his vehicle. The supervisor further stated that
appellant was within her regular tour of duty and not at lunch when the incident occurred. She
reiterated that appellant was helping a veteran when she was injured and, as her direct
supervisor, that is what she asked of appellant.
On April 24, 2015 OWCP acknowledged receipt of appellant’s hearing request.
On May 13, 2015 the Branch of Hearings and Review received another appeal request
form from appellant.6 Appellant changed her previous request for an oral hearing to a request for
review of the written record.
In a May 20, 2015 statement, appellant noted that the safety officer, T.L., was not her
supervisor. She argued that he switched her original February 10, 2015 CA-1 form for the
February 18, 2015 CA-1 form. Appellant also argued that her direct nursing supervisor had
entered the same form on which her handwritten signature was entered. She explained that her
6

The request was postmarked May 7, 2015.

3

supervisor responded “yes” to question 28 regarding whether the employee was injured in the
performance of duty, as opposed to T.L. who responded “no.” Appellant requested that OWCP
use the original “unadulterated form” that her supervisor had signed on February 10, 2015.
OWCP also received a position description and an undated statement from a coworker.
The coworker confirmed that appellant’s activities of assisting the veteran was part of their work
duties.
In a letter dated November 2, 2015, OWCP advised appellant that a telephonic hearing
was scheduled for December 8, 2015 at 11:15 a.m. (Eastern Standard Time). It provided her
with a toll-free number and passcode for the call.
In a December 23, 2015 decision, the hearing representative found that appellant had
abandoned her request for a hearing, which had been scheduled for December 8, 2015.
Appellant failed to appear at the designated time and place and, according to the hearing
representative, there was no indication in the file that she had contacted OWCP either before or
after the scheduled hearing explaining her failure to appear.
LEGAL PRECEDENT
A claimant dissatisfied with a decision on his or her claim is entitled, upon timely
request, to a hearing before an OWCP representative.7 The claimant may request either an oral
hearing or a review of the written record.8 Unless otherwise directed in writing by the claimant,
OWCP’s hearing representative will mail a notice of the time and place of the oral hearing to the
claimant and any representative at least 30 days before the scheduled date.9 A claimant who fails
to appear at a scheduled hearing may request in writing within 10 days after the date of the
hearing that another hearing be scheduled.10 Where good cause for failure to appear is shown,
another hearing will be scheduled and conducted by teleconference.11 The claimant’s failure to
request another hearing within 10 days shall constitute abandonment of the hearing request.12
Once an oral hearing is scheduled and OWCP’s hearing representative has mailed
appropriate written notice to the claimant and representative, OWCP will, upon submission of
proper written documentation of unavoidable serious scheduling conflicts (such as court-ordered
appearances/trials, jury duty, or previously scheduled outpatient procedures), entertain requests
from a claimant or his or her representative for rescheduling as long as the hearing can be
rescheduled on the same monthly docket, generally no more than seven days after the originally
7

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a).

8

20 C.F.R. § 10.615.

9

Id. at § 10.617(b).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6g (October 2011).
11

Id.

12

Id.

4

scheduled time. In these instances, rescheduled hearings will usually be held via teleconference,
and the hearing representative will ensure that the file accurately reflects any action taken to
reschedule the hearing. When a request to postpone a scheduled hearing cannot be
accommodated on the docket, no further opportunity for an oral hearing will be provided.
Instead, the hearing will take the form of a review of the written record and a decision issued
accordingly.13
ANALYSIS
On an April 16, 2015 appeal request form appellant initially requested an oral hearing
with respect to OWCP’s April 9, 2015 decision. OWCP received her request on April 24, 2015,
and sent an acknowledgment letter that same day. On May 13, 2015 it received another appeal
request form from appellant. Instead of the previously requested oral hearing, appellant
requested rather a review of the written record. OWCP did not acknowledge receipt of
appellant’s latest appeal request form.
By letter dated November 2, 2015, OWCP advised appellant that the requested “oral
hearing” would be conducted by telephone on December 8, 2015. It provided additional
instructions on how and when to call in, including the toll-free access number and pass code.
Appellant did not participate in the scheduled December 8, 2015 hearing, nor is there any
indication from the record that she contacted OWCP between November 2 and December 23,
2015, when OWCP issued its decision finding that appellant abandoned her hearing request.
Once a request for a hearing has been received, the claimant may request a change in the
format from a hearing to a review of the written record by making a written request to the Branch
of Hearings and Review.14 OWCP will grant a request received by the Branch of Hearings and
Review within 30 days of: (1) the date OWCP acknowledges the initial hearing request; or
(2) the date OWCP issues a notice setting a date for an oral hearing, in cases where the initial
request was for, or was treated as a request for, an oral hearing.15 A request received beyond the
above-noted time frames will be subject to OWCP’s discretion.16 The decision to grant or deny a
change of format from a hearing to a review of the written record is not reviewable.17
The Board finds that appellant did not abandon her request for a hearing, as the record
reveals that she timely changed her request from an oral hearing to a review of the written
record. On May 13, 2015 OWCP received appellant’s request for a review of the written record,
which was within 30 days of its April 24, 2015 acknowledgment of appellant’s initial hearing

13

20 C.F.R. § 10.622(c).

14

Id. at § 10.616(b).

15

Id.

16

Id.

17

Id.

5

request.18 This was, therefore, a timely request. As it did not conduct a review of the written
record, the case must be remanded for a merit review and a de novo decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

The subsequent request for a review of the written record was also timely with respect to OWCP’s April 9,
2015 merit decision.

6

